Citation Nr: 1519179	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 22, 2002, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Pursuant to a November 2013 motion, a 90-day abeyance period was granted to allow for the submission of additional argument; an appellate brief was received in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to an effective date earlier than March 22, 2002, for the grant of a TDIU rating.  A review of the record shows the Veteran's complete VA records from the period under consideration have not been associated with the Veteran's claims file.  In a March 2002 letter, a VA treatment provider noted the Veteran had been receiving treatment at the Roudebush VA Medical Center (VAMC) in Indianapolis, Indiana, including through the out-patient and Day Treatment programs, since July 1999.  He opined the Veteran was not "competent to obtain or maintain employment" due to his multiple impairments and had not been so during the time he had been under his care.  In a June 2005 letter, another VA treatment provider from the Roudebush VAMC noted the Veteran received psychiatric services at the Marion, Indiana VAMC prior to 1999.  He also noted the Veteran received vocational rehabilitation services at the Roudebush VAMC.  VA treatment records from between April 1998 and February 2002 and the Veteran's VA vocational rehabilitation file have not been associated with the record.  As such records could contain pertinent information, and VA records are constructively of record, they must be secured.  

In a December 2009 psychological evaluation report, a private physician opined the Veteran's PTSD had become profoundly disabling by August 1997, "to the point where he was no longer able to work," after interviewing the Veteran and reviewing his treatment records.

The Veteran's service-connected PTSD is rated 50 percent disabling from October 14, 1997 (the effective date of service connection) to March 21, 2002.  His service-connected tinnitus has been rated 10 percent disabling from October 25, 1999.  His service-connected bilateral hearing loss has been rated noncompensable from October 25, 1999.  His combined rating was 50 percent from October 14, 1997 and 60 percent from October 25, 1999 to March 21, 2002.  

Where, as here, the schedular percentage requirements for a TDIU rating have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Based on the VA treatment provider's March 2002 opinion and the private physician's December 2009 opinion, the Board finds the claim should be referred to VA's Director of Compensation Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from April 1998 through February 11, 2002, that have not been associated with the record, including records dated from April 1998 to July 1999 from the Marion, Indiana VAMC and records dated from July 1999 to February 2002 from the Roudebush VAMC in Indianapolis, Indiana.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Associate the Veteran's VA vocational rehabilitation file with the record on appeal.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. The AOJ should then refer the matter of the Veteran's entitlement to a TDIU rating prior to March 22, 2002 to VA's Director of Compensation Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an effective date earlier than March 22, 2002, for the grant of a TDIU rating.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




